Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 and 4/8/2022 are being considered by the examiner (the examiner has considered all patents and publications).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itadani et al (WO2014024742A1) in view of Lai et al (US. 5,071,141).
Itadani discloses a pair of sliding components having sliding faces that slide with respect to each other, comprising fluid introduction portions (e.g. introduction portions, see annotated figure 6 below) having opening portions (e.g. figure below) at a predetermined circumferential interval on a peripheral surface on a high pressure fluid side of the sliding face, the fluid introduction portions extending in a radial direction (e.g. figure below show that the introduction portions extend both radially and circumferentially), extremely shallow grooves (e.g. 10) forming Rayleigh step mechanisms communicating with the fluid introduction portions and extending in a circumferential direction, and a communication groove (e.g. circumferential groove that is the communication groove, see annotated figure below) providing communication between the fluid introduction portions on a low pressure fluid side of the fluid introduction portions, and wherein the sliding components comprise island-shaped portions (e.g. island portion that is surrounded by the shallow grooves 10, the fluid introduction portions and communication groove) surrounded by the fluid introduction portions and the communication groove as well as surrounding the extremely shallow grooves (e.g. see annotated figure below). The circumferential velocity in a sliding radius of the sliding face is not less than 10 m/s (e.g. intended use and/or method limitation, one can chooses to apply the sliding components in environment that requires sealing, See MPEP 2113-2114).

    PNG
    media_image1.png
    628
    859
    media_image1.png
    Greyscale

Itadani discloses the invention as claimed above but fails to disclose the sliding components being characterized in wherein that circumferential width of the opening portions of the fluid introduction portions is larger than a radial width of the fluid introduction portions. Lai discloses sliding components in figure 5 where the sliding components having fluid introduction portions with opening portions (e.g. figure 5, 80B where circumferential width of the opening portions of the fluid introduction portion is smaller than a radial width of the fluid introduction portion) and discloses sliding components in figure 4 where the sliding components having fluid introduction portions with opening portions (e.g. figure 4, 80A where circumferential width of the opening portions of the fluid introduction portion is larger than a radial width of the fluid introduction portion). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the opening portions of Itadani to have the openings portions of the fluid introduction portions have circumferential width larger than radial width of the fluid introduction portions as taught by Lai in figure 4, to provide proper heat shearing depending application (e.g. see description of figure 4 and also entire document of Lai).
Claim 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itadani in view of Shimizu et al (JP60222667A).
Itadani discloses the invention as claimed above but fails to disclose the sliding components being characterized in wherein that circumferential width of the opening portions of the fluid introduction portions is larger than a radial width of the fluid introduction portions. Shimizu discloses a pair of sliding components having sliding faces that slide with respect to each other, characterized by comprising: fluid introduction portions (e.g. 8b) having opening portions at a predetermined circumferential interval (e.g. intervals shown in figure 8) on a peripheral surface on the high pressure fluid side of the sliding face, the fluid introduction portions extending in the radial direction (figure 8 shows this), extremely shallow grooves (8a) forming Rayleigh step mechanisms communicating with the fluid introduction portions and extending in the circumferential direction, the sliding components being characterized in that circumferential width (e.g. figure 8 shows this or annotated figure below) of the opening portions of the fluid introduction portions is larger than radial width (e.g. figure 8 shows this or annotated figure below) of the fluid introduction portions and also shows where circumferential width of opening portions of fluid introduction portions is equal or smaller than radial width of the fluid introduction portions (e.g. figure 4 shows equal relationship, figure 5 shows smaller and figure 8 shows what applicant claims). It would have been obvious to one skill in the art before the effective filing date of the claimed invention to have the relationship between the opening portions to the fluid introduction portions of Itadani to be larger as taught by Shimizu, since having relationship of circumferential width of opening portions to radial width of fluid introduction portion is considered to be art equivalent and is just a matter of design choice based on where and how a seal system is used (see entire document of Shimizu and figure below of Shimizu).

    PNG
    media_image2.png
    352
    653
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See all documents on 892 and IDS. The reference teach the entire disclosure of the application, no claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675